WALLACE, JUDGE:
The claimant filed this claim against the respondent for loss of business, resulting from the construction of a highway.
The record indicates that the respondent had contracted with the Cameron Construction Company to relocate and widen from two lanes to four lanes, West Virginia Route 705 from the intersection of University Avenue and Patterson Drive to Stewartstown Road in Morgantown, West Virginia. The construction work included Chestnut Ridge Road parallel to the Suburban Lanes Shopping Center where the claimant operated, under a franchise, a Baskin-Robbins store selling ice cream, ice cream cakes, pies, and party items.
The claimant contends that the inability of customers to readily reach his place of business during the construction caused a loss in his business of $4,500.00.
*98Witnesses for the respondent testified that there was at least one access open to the shopping center at all times during construction and most of the time there were two.
Highway construction involves considerable inconvenience to the public or to businesses that are close to the construction project, but without proof of negligence on the part of the respondent causing damage to the claimant, there can be no recovery. The record discloses that an independent contractor was performing the construction work and the only employees of the respondent on the construction site were inspectors. The record further discloses that at least one access and most of the time two accesses were maintained to the shopping center.
“The inconvenience and damage which a property owner suffers from these temporary obstructions are incident to city life and must be endured. The law gives him no right to relief, recognizing that he recoups his damage in the benefit which he shares with the general public in the ultimate improvement which is being made.” Farrell v. Rose, 253 NY 73, 170 N.E. 498, 68 ALR 1505 (1930).
For the reasons herein set out, the claim is disallowed.
Claim disallowed.